Citation Nr: 9913368	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
1990, for the award of service connection for posttraumatic 
headaches.

2.  Entitlement to an increased rating for posttraumatic 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1970.

The Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
migraine headaches by rating decision issued in March 1978.  
The veteran was informed of this adverse determination, as 
well as his procedural and appellate rights, by VA letter 
dated March 30, 1978.  The veteran did not initiate an 
appeal, and the decision became final.

On June 13, 1990, the RO received the veteran's petition to 
reopen his claim for service connection for headaches.  The 
Board of Veterans' Appeal (Board) thereafter granted service 
connection, on a new and material basis, in a September 1991 
decision.

This case returns to the Board on appeal from a February 1992 
rating decision by the Montgomery VARO, which implemented the 
Board's decision by granting service connection for 
posttraumatic headaches and assigning a 10 percent disability 
rating effective from June 13, 1990.  The veteran filed a 
timely notice of disagreement (NOD) as to the compensation 
level, and was issued a statement of the case (SOC) in April 
1992.  Following additional development, the denial of an 
increased rating was confirmed and continued by rating 
decision in February 1993.  The veteran was issued a 
supplemental statement of the case (SSOC) in March 1993.  In 
view of the foregoing, the veteran is considered to have 
timely perfected his appeal in April 1993.  See 38 C.F.R. §§ 
19.31, 20.302, 20.304 and VAOPGCPREC 9-97 (1997) (if a 
claimant has not yet perfected an appeal and VA is required 
to issue a SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, the applicable regulations 
require VA to afford the claimant at least 60 days from the 
eventual mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To the extent that 38 
C.F.R. § 20.304 purports to provide otherwise, it is invalid 
and requires amendment).

In his April 1993 VA Form 9, Appeal to the Board, the veteran 
also raised a claim of entitlement to an earlier effective 
date for service connection for posttraumatic headaches.  
This claim was subsequently denied, and included as an 
'additional' issue in an April 1994 SSOC.  A June 1994 
statement of the veteran's representative, Disabled American 
Veterans (DAV), has been accepted as his substantive appeal 
with respect to this issue.  See 38 C.F.R. § 20.202 (1998).  
In March 1998, the veteran was issued a SSOC as to both 
issues on appeal.

In November 1998, the veteran presented testimony at a 
hearing before the undersigned in Washington, DC.


REMAND

I.  Earlier Effective Date

During the course of the veteran's November 1998 hearing, the 
Board notes that DAV claimed that there was clear and 
unmistakable error (CUE) within the meaning of 38 C.F.R. § 
3.105(a) (1998) in the March 1978 rating decision which 
initially denied service connection for headaches.  Inasmuch 
as the veteran's claim of CUE is inextricably intertwined 
with the earlier effective date issue currently on appeal, it 
would be premature and prejudicial for the Board to consider 
the issue relating to an earlier effective date at this time.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that all 
issues "inextricably intertwined" with the issue certified 
for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the issue of CUE with respect to the decision of 
March 1978 is "inextricably intertwined" with the issue 
currently on appeal, the case must be remanded to the RO in 
accordance with the holding in Harris, supra.  

II. Increased Rating

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran's posttraumatic headaches are evaluated pursuant 
to Diagnostic Codes 8045-9304.  The Schedule for Rating 
Disabilities provides that, in the selection of code numbers, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The rating criteria 
under Diagnostic Code 8045 provide that "purely neurological 
disabilities" will be rated under the diagnostic code 
specifically dealing with the pertinent neurological 
disability, with citation of a hyphenated diagnostic code, 
whereas purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  Id.

The Board observes that the veteran has not been afforded VA 
neurological examination with respect to his service-
connected posttraumatic headaches since December 1993, over 
5.5 years ago, and that medical evidence submitted since that 
time is inadequate for the purpose of determining the nature 
and severity of this disability.  The Board further notes 
that during the course of his November 1998 hearing, the 
veteran variously described his headaches as prostrating in 
nature; that is, requiring him to take strong medication 
causing him to lay down and sleep.

Given the nature of this case, where the presence and 
etiology of the veteran's headache disorder(s) are at issue, 
VA's duty to assist requires that certain facts be developed 
in accordance with sound medical principles.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (thorough and 
contemporaneous medical examination required, taking into 
account the medical history of record, so that the evaluation 
of the claimed disability will be a fully informed one); see 
generally Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 
(remand necessary for VA examination to determine whether 
veteran has a current disability and, if so, whether it 
resulted from injury or disease in service).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
posttraumatic headaches, and to also 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should then schedule the 
veteran for neurological examination by 
an appropriate VA specialist.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the specialist prior to 
examination of the veteran.  X- rays, 
laboratory tests, and/or other diagnostic 
studies, to include appropriate diastolic 
and systolic readings, should be 
performed as deemed appropriate by the 
specialist.  If the examiner deems it to 
be necessary, a psychiatric consultation 
should be scheduled.  The specialist 
should then correlate the findings and 
render opinions as to:

	a. the current nature and extent of 
the veteran's service-connected 
posttraumatic headaches; and

	b. state whether this condition, if 
disabling, is susceptible to improvement 
through appropriate treatment.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of this report must be associated 
with the veteran's claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO should adjudicate the 
veteran's claim of CUE in the March 1978 
rating decision, taking into 
consideration the contention set forth in 
the veteran's November 1998 hearing 
testimony.

5.  If the CUE claim is denied, the RO 
should provide the veteran with notice of 
his appellate rights.  Following receipt 
of a timely NOD, the RO should furnish 
the veteran and his representative with a 
SOC with citation to and discussion of 
all applicable law and regulations and 
clearly setting forth the reasons for the 
decision.  If the veteran thereafter 
files a timely Substantive Appeal 
concerning the CUE issue, the RO should 
then certify this issue for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
CUE issues, the RO should return the case 
to the Board for further appellate 
consideration of his claim of entitlement 
to an effective date earlier than June 
13, 1990, for the award of service 
connection for posttraumatic headaches, 
if otherwise in order.

6.  If the CUE claim is granted, the RO 
should then readjudicate the claim of 
entitlement to an effective date earlier 
than June 13, 1990, for the award of 
service connection for posttraumatic 
headaches.  If this determination remains 
adverse to the appellant in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The veteran and his representative should 
then be afforded the opportunity to 
respond thereto.

7.  The RO should also re-adjudicate the 
veteran's increased rating claim.  If 
this determination remains unfavorable to 
the veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



